         Case 3:19-cv-00219-KRG Document 61 Filed 10/09/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 JAMES “JIM” CORNETTE,

                Plaintiff,                         Civil Action No.: 3:19-cv-00219

        vs.

 BRANDON GRAVER, WILLIAM J.
 MOLNAR, JR., individually and d/b/a
 THE INDY CONNECTION, and THE
 INDY CONNECTION, INC.

                Defendant.

                             MOTION FOR DISMISSAL OF ACTION

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff, James “Jim” Cornette, and

Defendants, Brandon Graver, William J. Molnar, individually and d/b/a The Indy Connection, and

The Indy Connection, Inc., stipulate and agree to dismissing the instant action with prejudice with

each party to bear its own costs and attorney’s fees.

                                                  Respectfully submitted,

                                                  By: /s/ Stephen P. New, Esquire
                                                     STEPHEN P. NEW, ESQUIRE (WV #7756)
                                                     Admitted Pro Hac Vice
                                                     New, Taylor & Associates
                                                     101 N. Kanawha Street, Suite 302
                                                     Beckley, WV 25801
                                                     (304) 250-6017
                                                     steve@newlawoffice.com

                                                        and

                                                        Robert P. Dunlap, II (PA Bar #92381)
                                                        208 Main Street
                                                        Beckley, WV 25801
                                                        204-255-4762 (P)
                                                        204-255-4760 (F)
                                                        robertdunlapesq@gmail.com
                                                        Counsel for Plaintiff
Case 3:19-cv-00219-KRG Document 61 Filed 10/09/20 Page 2 of 2




                              By: /s/ Max Petrunya
                                 MAX PETRUNYA, ESQUIRE
                                 Pa. I.D. No.: 309122
                                 MAX PETRUNYA, P.C.
                                 5 Bayard Rd., Unit 917
                                 Pittsburgh, PA 152113
                                  (412) 720-3497
                                 maxpetrunyapc@gmail.com
                                 Counsel for Defendants
